                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 F.J. MILLER,

       Plaintiff,
                                                    Case No. 1:18-cv-905
 v.
                                                    HONORABLE PAUL L. MALONEY
 INTERURBAN TRANSIT PARTNERSHIP,
 et al.,

       Defendants.
 ________________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.




Dated: September 4, 2019                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
